Citation Nr: 9905123	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95 40 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right leg 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
October 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
September 1995 rating action with which the veteran disagreed 
in November 1995.  A statement of the case was issued later 
that month, and the appeal was perfected upon the receipt of 
a VA Form 9 (Appeal to Board of Veterans' Appeals) at the RO 
in December 1995.  In May 1996, the veteran offered testimony 
at a hearing conducted at the RO, and in October 1996, a 
supplemental statement of the case was issued.  Thereafter, 
the case was forwarded to the Board, and in January 1999, the 
veteran's representative submitted a written presentation on 
the veteran's behalf.  


FINDING OF FACT

The veteran's assertion that he has a low back disorder, and 
a right leg disorder which are related to service is not 
supported by any medical evidence that would render the claim 
for service connection for those disabilities plausible under 
the law.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. § 
5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right leg disability.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the veteran's appeal, the threshold question to be 
answered is whether he has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for a arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. § § 3.307, 3.309 (1998).  

A review of the veteran's service medical records fail to 
show any complaints, findings or diagnoses relating to the 
right leg, or the low back.  (The veteran was treated for 
acute myositis of the left calf for a number of days in May 
1947, but it was specifically noted that there was 
"nothing" in the right leg.)  The report of the examination 
conducted in connection with the veteran's discharge from 
service in September 1947, revealed that the spine and 
extremities were normal.  

The veteran has contended that the event that caused him to 
develop the left calf myositis for which he was treated in 
service, also caused a low back and right leg injury.  
Furthermore, he has argued that since the left calf presented 
the most obvious problem, only that condition was mentioned 
in the records.  Nevertheless, he maintains that the right 
knee and low back were also injured during service.  

The first post service medical records associated with the 
claims file reflecting the presence of any back or right leg 
complaints (excluding the knee, which will be discussed 
below), are dated in the 1990's, more than 40 years after the 
veteran's discharge from service.  As to the right leg 
complaints, however, this was considered a symptom of 
sciatica arising from a lumbar spine disorder.  
Significantly, there was no indication in these records that 
the veteran had a distinct right leg disability, or that his 
low back complaints were related in any way to service.  

In August 1995, the veteran underwent an examination for VA 
purposes.  The veteran's chief complaint at that time was 
recurrent pain in the right leg radiating proximally to the 
back.  He also related the story of striking his right lower 
shin and back when he fell during service.  Examination of 
the back revealed that the veteran had lateral tilting of the 
lumbosacral spine with loss of normal lordosis, some 
osteophyte formation and narrowing of the L3-4 and L4-5 disc 
spaces, and posterior encroachment of the disc at L3-4.  
Examination of the right shin bone revealed no gross 
deformity, edema, or tenderness.  The pertinent diagnoses 
were lumbosacral strain manifested by recurrent low back pain 
and X-ray evidence of spondylosis, as well status post bruise 
of the right lower leg which was asymptomatic.  

As with the previously mentioned treatment records, this 
report does not contain any medical opinion linking the 
veteran's current low back problems to his military service.  
Similarly, it fails to reflect the current presence of any 
right leg disability.  (In this regard, the Board observes 
that the examination report does include a short discussion 
acknowledging the presence of right leg pain, which the 
examiner indicated could be related to the veteran's 
lumbosacral strain.  At the same time, however, it is 
suggested that the complaint could be unrelated to the back.  
Nevertheless, in either case, there is no indication that the 
back or right leg complaints were considered by this 
physician to be related to the veteran's military service.)  

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for 
either a low back disability or a right leg disability.  In 
this regard, the Board observes that there are no records of 
any pertinent complaints during service, and there are no 
medical records reflecting any such complaints until more 
than 40 years after service.  Although, currently, the 
veteran apparently has a low back disability, and he may have 
a right leg disorder, he is the only person who has related 
these findings to service.  None of the medical evidence 
reflects any medical opinion linking these findings to 
service. 

In the absence of any record of either a right leg or low 
back disorder in service, the absence of any record of such 
complaints for more than 40 years after service, and the 
absence of any competent medical opinion linking any current 
right leg problem (if present) and low back problem to 
service, the veteran has failed to satisfy the requirements 
for a well-grounded claim as set out in the judicial 
precedent in Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  Accordingly, there is no duty to 
assist the veteran further in the development of these 
claims, and the Board does not have jurisdiction to 
adjudicate them.  Boeck v. Brown, 6 Vet.App. 14 (1993), 
Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claim for service 
connection for a low back disorder, and a right leg disorder 
must be denied.  

As to the veteran's personal belief that he has a low back 
and a right leg disability which is related to service, as 
indicated above, when the question involved does not lie 
within the range of common experience or common knowledge, 
but requires special experience or special knowledge, then 
the opinions of witnesses skilled in that particular science 
to which the question relates are required.  Questions of 
medical diagnosis or causation require such expertise.  The 
Board does not doubt the sincerity of the veteran's belief in 
the validity of his contentions, but he does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony because, as a lay person, he 
is not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu, supra; 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, supra.


ORDER

Service connection for a low back disability is denied.  

Service connection for a right leg disability is denied.  


REMAND

With respect to the veteran's claim concerning a right knee 
disability, as indicated above, he contends that he injured 
that knee at the same time during service, as the event which 
occasioned the treatment of his left calf.  Although this 
contention is not supported by the service medical records, 
and the veteran is not competent to diagnose a disability or 
provide any meaningful opinions concerning the etiology of 
any specific disease or disability, he is nevertheless 
competent to relate that he sustained a right knee injury 
during service.  Accepting that, it is observed that when the 
veteran was examined for VA purposes in August 1995, he 
related the essentials of this history of an in-service 
injury to the examiner.  Following the examination, the 
veteran was diagnosed to have "status post trauma to the 
right knee with secondary arthritis manifested by complaints 
of recurrent pain."  

Given that the only trauma mentioned in the examination 
report was the one the veteran described as occurring in 
service, it would seem that the trauma referred to in the 
diagnosis would have been the one so described.  It is 
unclear, however, whether in this diagnosis, the examiner was 
simply acknowledging that the veteran had sustained a trauma 
in the past, and that he also has arthritis, or whether the 
examiner was of the opinion that the veteran's current right 
knee arthritis was secondary to an in-service knee trauma.  
In the absence of any right knee complaints in service, or of 
any record of post service knee complaints until more than 40 
years after service, the physician who rendered this 
diagnosis should be asked to clarify the diagnosis, before a 
final determination in this appeal is made.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is 
remanded to the RO for the following:

1.  The RO should forward the veteran's 
claims file, including this Remand, to 
the physician who conducted the 
examination of the veteran in August 
1995, at the Providence, VA Medical 
Center, and he should state, in view of 
the absence of any recorded in-service 
complaint of right trauma,  the basis of 
his diagnosis of post trauma to the right 
knee with secondary arthritis, i.e., was 
the conclusion that the veteran had a 
knee trauma based on what the veteran 
told him or was it based on review of the 
claims file or some other written 
evidence.  If that physician is not 
available, to an appropriate physician 
knowledgeable in the diagnosis and 
treatment of orthopedic disabilities.  
The physician should be asked to review 
the veteran's records, including this 
remand, and render an opinion as to 
whether the veteran's current right knee 
disorder is related to service.  A 
complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided, and in the 
event a current examination of the 
veteran is deemed to be necessary, that 
should be arranged.  A notation that a 
review of the claims file was conducted 
should also be made part of the report 
provided.  

2.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.  

3.  Next, the RO should review the 
evidence of record and enter its 
determination as to whether service 
connection is warranted for a right knee 
disability.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplemental statement of the 
case to him and his representative, both 
of whom should be given a reasonable 
opportunity to respond before the case is 
returned to the Board for further review. 

No action is required of the veteran unless he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

